DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
DE102006032772 in view of WO2006123915.
DE102006032772 discloses an electrical connection interface (6000) of a device for
electric heating of an air flow circulating in a heating, ventilation and/or air conditioning system
of a motor vehicle, said connection interface comprising, in a panel, at least one notch (6100,
6200, 6300) sized for receiving a connection terminal (310A, 310B, 310C) mounted at the end of
an electrode of a heating element of the electric heating device, the interface (6000) also
comprising at least one device (6700) for limiting the shear of the connection terminal wherein device (6700) extends by projecting from a first side of the panel  (Figure 20) wherein an electrical contact (310A, 310B, 310C) is established on a second side of panel (Figure 20), which
protrudes from the plate in the vicinity of the notch (para. 0085, 0086; Figure 20), device (6700)
for limiting shear has at least one pair of ribs that project respectively from the plate and are
arranged on either side of the corresponding notch (para. 0085, 0086; Figure 20), an electrical
connection interface (6000) in which the ribs of a pair of ribs are positioned perpendicularly
with respect to the positioning of the corresponding notch (para. 0085, 0086; Figure 20), an
electrical connection interface (6000) that comprises a plurality of notches, and a plurality of
ribs associated in pairs with each of the notches (para. 0085, 0086; Figure 20), an electrical
connection interface (6000) in which all of the ribs extend perpendicularly to the notches (para.
0085, 0086; Figure 20), an electrical connection interface (6000) in which the ribs are aligned
one after another (para. 0085, 0086; Figure 20), an electrical connection interface (6000) in
which at least two successive ribs are identical (para. 0085, 0086; Figure 20), an electrical
connection interface (6000) in which a rib arranged at the end of the series formed by the
plurality of ribs has a dimension that is smaller than the corresponding dimension of the other
ribs (para. 0085, 0086]; Figure 20), an additional heating device comprising such a connection
interface and a frame in which the at least one heating element is housed, the connection
interface being configured so as to be mounted at one end of the frame for the connection of the device to an electrical network of the vehicle and the power supply of the heating elements (para. 0085, 0086; Figure 20). DE102006032772 does not disclose ribs of a motor vehicle, said connection interface comprising, in a plate, at least one notch (6100, 6200, 6300) sized for receiving a connection terminal (310A, 310B, 310C) mounted at the end of an electrode of a heating element of the electric heating device, the interface (6000) also comprising at least one device (6700) for limiting the shear of the connection terminal, which protrudes from the plate in the vicinity of the notch (para. 0085, 0086; Figure 20), device (6700) for limiting shear has at least one pair of ribs that project respectively from the plate and are arranged on either side of the corresponding notch (para. 0085, 0086; Figure 20), an electrical connection interface (6000) in which the ribs of a pair of ribs are positioned perpendicularly with respect to the positioning of the corresponding notch (para. 0085, 0086; Figure 20), an electrical connection interface (6000) that comprises a plurality of notches, and a plurality of ribs associated in pairs with each of the notches (para. 0085, 0086; Figure 20), an electrical connection interface (6000) in which all of the ribs extend perpendicularly to the notches (para. 0085, 0086; Figure 20), an electrical connection interface (6000) in which the ribs are aligned one after another (para. 0085, 0086; Figure 20), an electrical connection interface (6000) in which at least two successive ribs are identical (para. 0085, 0086; Figure 20), an electrical connection interface (6000) in which a rib arranged at the end of the series formed by the plurality of ribs has a dimension that is smaller than the corresponding dimension of the other ribs (para. 0085, 0086; Figure 20), an additional heating device comprising such a connection interface and a frame in which the at least one heating element is housed, the connection interface being configured so as to be mounted at one end of the frame for the connection of the device to an electrical network of the vehicle and the power supply of the heating elements (para. 0085, 0086; Figure 20). DE102006032772 does not disclose ribs extending from one notch to neighboring notch, shearing limitation device formed by a pair of ribs such that a first rib has a straight lateral edge and second rib has an uneven profile with a perpendicular proximal portion and a distal step portion, proximal and distal portion separated by inclined intermediate portion, free end of rib has a chamfer for guiding terminals, rib at end by proximal portion, a click and ratchet finger to engage a bore, a stud, and a pin.  W0O2006123915 discloses ribs extending from one notch to neighboring notch (6700; Figure 5), shearing limitation device formed by a pair of ribs such that a first rib has a straight lateral edge and second rib has an uneven profile with a perpendicular proximal portion and a distal step portion (6700; Figure 5), proximal and distal portion separated by inclined intermediate portion (6800. Figure 5), free end of rib has a chamfer for guiding terminals (6700, 6800; Figure 5) rib at end by proximal portion (Figure 5 rib to left of 6020), a click and ratchet finger to engage a bore (Figures 4, 5; ends of 6000), a stud (Figure 4, ends of 6000), and a pin (1360). It would have been obvious to one of ordinary skill, before the effective filing date of the invention, to have included ribs extending from one notch to neighboring notch, shearing limitation device formed by a pair of ribs such that a first rib has a straight lateral edge and second rib has an uneven profile with a perpendicular proximal portion and a distal step portion, proximal and distal portion separated by inclined intermediate portion, free end of rib has a chamfer for guiding terminals, rib at end by proximal portion, a click and ratchet finger to engage a bore, a stud, and a pin as disclosed by WO2006123915 in the electrical connection interface of DE102006032772 because, ribs extending from one notch to neighboring notch, shearing limitation device formed by a pair of ribs such that a first rib has a straight lateral edge and second rib has an uneven profile with a perpendicular proximal portion and a distal step portion, proximal and distal portion separated by inclined intermediate portion, free end of rib has a chamfer for guiding terminals, rib at end by proximal portion, a click and ratchet finger to engage a bore, a stud, and a pin allows for a more secure heater connection.

Response to Arguments
5.	Applicant's arguments filed 3/22/22 have been fully considered but they are not persuasive. Applicant argues claim 1 requires shearing limitation device to be on one side of panel and electrical contact on the other side of panel and that they are distinct element.  Examiner submits using broadest reasonable interpretation, turning to Figures 20 and 21, shearing limitation device (6700) extends from one side (side closest to 6000) and electrical contacts (310A, B, C) are introduced from the second side of panel wherein both elemens are distinct.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/June 13, 2022							Primary Examiner, Art Unit 3761